— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Chun, J.), imposed April 29, 2010, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his claim that his sentence was excessive (see People v Bradshaw, 18 NY3d 257, 267 [2011]; People v Lopez, 6 NY3d 248, 255-257 [2006]). Mastro, A.P.J., Dillon, Eng, Lott and Miller, JJ., concur.